Title: To Thomas Jefferson from Albert Gallatin, 12 February 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Feby. 12th 1808
                  
                  The President was authorised to cause to be opened a road, or roads through the territory lately ceded by the Indians to the United States, from the river Mississippi to the Ohio, & to the former indian boundary line established by the treaty of Grenville by the 7th Section of an act entitled “an act to regulate and fix the compensation of clerks and to authorise the laying out certain public roads; & for other purposes” passed 21 April 1806. See 8th Vol. of laws page 129.
                  Under that authority two roads have been laid out, one from S. Louis or rather Kaskaskias through Vincennes to the indian line in the direction of Cincinnati; and the other from Vincennes to the falls of the Ohio. I have not received official information that contracts had yet been made for opening either. They are only surveyed & laid out.
                  As you are reporting on the Cumberland road, & the Commissioners have not extended yet the location of the road more than 7 or 8 miles beyond Brownsville, would it not be best to report that you have confirmed only so much of the road as extends from Cumberland to Brownsville and made contracts for opening the same. The idea is suggested, because by the terms of the act it seems premature for the President to confirm any part of the road the location of which is not completed; because the ferment excited in the Pennsylva. legislature on that particular portion of the road would be allayed by seeing that the President wishes the ground recommended by that legislature to be fully examined before he forms an conclusive opinion; and because, as it relates to the general course of the road & of its extension towards S. Louis, I really believe that striking Charleston instead of Wheling, tho’ farther north than is desirable, would not lengthen the whole distance more than one or two miles.   Considering the completion of that road across our mountains in the manner contemplated as a national object of great importance, (particularly as a bond of union) I think it more useful to remove local & state opposition, than to adhere too strictly to first though correct impressions.
                  Respectfully Your obedient Servt.
                  
                     Albert Gallatin 
                     
                  
               